DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 04/15/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

	Claim Rejections - 35 USC § 112—New by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 5 and 6 recite, “wherein the active ingredient is dissolved in StabilZyme (rejestered trademark) HRP Conjugate Stabilizer”.
Independent claim 1 recites “wherein the active ingredient is dissolved in a MOPS (3-Morpholinopropanesulfonic acid) buffer.

Furthermore, claims 5 and 6 contain the trademark/trade name StabilZyme.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a solution for stabilizing proteins and, accordingly, the identification/description is indefinite.


112, 4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 5 and 6 recite, “wherein the active ingredient is dissolved in StabilZyme (rejestered trademark) HRP Conjugate Stabilizer”, while independent claim 1 recites previously identified the solvent as “a MOPS (3-Morpholinopropanesulfonic acid) buffer”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1 remains rejected under 35 U.S.C. 103 as being unpatentable over Schlieper et al., (US 5,658,725, cited in IDS).
	Schlieper et al. teaches acylated protein aggregates for suppressing interference in immunoassays (Abstract).
	Proteins are “preferably serum albumin, especially bovine serum albumin” (BSA) that are “thermally polymerized and then acylated”, where “succiniliated is particularly preferred”(col. 4, lines 5-8).  
	Schlieper et al. teaches a specific composition of an acylated protein comprising “Succinylated thermo-BSA . . . (2 mg/ml, particle size 30 nm)” (Example 1, col. 8, lines 4-5), as per claim 1.
	The compositions of Schlieper et al. are taught to be combined with “a buffer for immunological tests” where buffers are those “which are conventionally sued in immunoassays, including . . . MOPS (3-N-morphoino-sulfonic acid), wherein “the pH values range between 4 and 9” (col. 4, lines 49-64).
	The prior art does not prefer a pH range of 6.2 to 6.7 or MOPS buffer, as per claim 2-3.
Generally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
Since the claimed pH range lies inside the pH range disclosed by the prior art a prima facie case of obviousness exists.


2) Claim 4 remains rejected under 35 U.S.C. 103 as being unpatentable over ThermoFischer (Blocking Strategies of IHC, 2017) in view of Schlieper et al., (US 5,658,725, cited in IDS).
ThermoFischer teaches a method for immunohistochemical (IHC) staining where “all potential nonspecific binding sites in the tissue sample must be blocked to prevent nonspecific antibody binding” (1st paragraph).
ThermoFischer teaches “blocking buffers often contain proteins such as bovine serum albumen (BSA)” (3rd page 2nd paragraph).  The reference also provides a specific showing where “Thermo Scientific Blocker BSA blocking buffer” was used in a “fluorescent IHC experiment” (2nd page, 1st paragraph)

ThermoFischer does not teach that the BSA is succinylated BSA.

Schlieper et al. teaches acylated protein aggregates for suppressing interference in immunoassays (Abstract), where succinylated BSA is particularly preferred (col. 4, lines 5-8; see also Example 1).  The compositions of Schlieper et al. are taught to be combined with “a buffer for immunological tests” where buffers are those “which are conventionally sued in immunoassays, including . . . MOPS (3-N-morphoino-sulfonic acid), wherein “the pH values range between 4 and 9” (col. 4, lines 49-64).
	

	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to use the succinylated BSA of Schlieper et al. as the blocking buffer in the immunohisotchemical staining method of ThermoFischer for the advantage of suppressing interference in an immunoassay, as taught by Schleiper et al.

New by Amendment
3) Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlieper et al., (US 5,658,725, cited in IDS) as applied to claim 1 above, and further in view of SurModics Inc. (StabilZyme HRP, pub. Oct. 2017).
	Schlieper et al., which is taught above, differs from claim 5 insofar as it does not teach StabilZyme HRP Conjugate Stabilizer.
	SurModics Inc. teaches use of StabilZyme HRP Conjugate Stabilizer for immunoassays i.e. “ELISA, Western Blot, ImmunoBlot” (See 1st page). The conjugate stabilizer has a pH range of 6.2-6.7 and comprises buffer “MOPS” (2nd page).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to use the StabilZyme HRP Conjugate Stabilizer of SurModics Inc. in the compositions of Schlieper et al. since it is a buffer for immunoassays comprising MOPS and Schlieper et al. teaches use of “all aqueous buffers which are conventionally used in immunoassays, including . . . MOPS” (col. 4, lines 49-64).

4) Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ThermoFischer (Blocking Strategies of IHC, 2017) in view of Schlieper et al., (US 
The combination of ThermoFischer and Schlieper et al., which is taught above, differs from claim 6 insofar as it does not teach StabilZyme HRP Conjugate Stabilizer.
	SurModics Inc. teaches use of StabilZyme HRP Conjugate Stabilizer for immunoassays i.e. “ELISA, Western Blot, ImmunoBlot” (See 1st page). The conjugate stabilizer has a pH range of 6.2-6.7 and comprises buffer “MOPS” (2nd page).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to use the StabilZyme HRP Conjugate Stabilizer of SurModics Inc. in the compositions of Schlieper et al. since it is a buffer for immunoassays comprising MOPS and Schlieper et al. teaches use of “all aqueous buffers which are conventionally used in immunoassays, including . . . MOPS” (col. 4, lines 49-64).

Response to Arguments
	i) Applicant argues, “The claimed features have an advantageous effect caused by using a combination of succinylated BSA and MOPS buffer”, i.e. “the combination exerts an elevated effect on preventing coloring of the slide glass” (p. 5).
	However, the prior art clearly teaches combining succinylated BSA with MOPS buffer.  Accordingly, compositions having substantially the same components in the same relative proportions would be expected to inherently possess the same chemical and physical properties.  
Further, the notion that applicant “has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	The instant specification states, “when succinylated BSA was added as a blocking agent, non-specific staining was almost unconfirmable” (p. 11, para. [0033]).  However, this is not surprising insofar as the compounds of Schlieper et al. are “interference reducing agents”, which “can be used together with a buffer as an interference reducing agent or together with an immunological binding partner as a binding agent to reduce non-specific interactions in immunoassays” (Abstract).
	Even if applicant’s data supported a surprising result, it is well settled, “those results must logically be shown as superior compared to the results achieved with other articles. In re Swentzel, 219 F.2d 216, 220, 104 USPQ 343, 346 (CCPA 1955). See also In re Palmer, 451 F.2d 1100, 1102, 172 USPQ 126, 128 (CCPA 1971). Moreover, an applicant relying on comparative tests to rebut a prima facie case of obviousness must compare his claimed invention to the closest prior art.” See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). Here, applicant must compare the claimed invention to the succinylated BSA compositions of Schlieper et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 

Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612